                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JAMES BALDWIN,                                   )
                                                 )
              Petitioner,                        )       Civil Action No. 17-540
                                                 )       District Judge Arthur J. Schwab/
                     v.                          )       Magistrate Judge Maureen P. Kelly
                                                 )
SUPERINTENDENT, SCI ALBION, THE                  )
ATTORNEY GENERAL OF THE STATE                    )
OF PENNSYLVANIA, and DISTRICT                    )
ATTORNEY OF ALLEGHENY COUNTY,                    )
                                                 )
              Respondents.                       )


                                            ORDER



       James Baldwin (“Petitioner”) has filed a counseled Petition Under 28 U.S.C. §2254 for

Writ of Habeas Corpus by a Person in State Custody, (the “Petition”), seeking to attack his state

court convictions for first degree murder and abuse of a corpse.

       The case was referred to Magistrate Judge Maureen Kelly in accordance with the

Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Local Civil Rules 72.C and D.

       Magistrate Judge Kelly’s Report and Recommendation, ECF No. 20, filed on February 6,

2020, recommended that the Petition be denied and that a certificate of appealability likewise be

denied. Petitioner was informed that he could file Objections to the Report by February 20,

2020. Petitioner’s counsel filed Objections. ECF No. 22.

       After careful review of the Objections, we find nothing in those Objections merits

rejection of the Report and Recommendation. The Objections are not at all persuasive and in

fact, are legally unfounded.

       For example, Petitioner’s citation to McCoy v. Louisiana, 138 S. Ct. 1500 (2018) is of no



                                                     1
use to Petitioner to the extent that he would rely upon the case to meet AEDPA standards. ECF

No. 22 at 2 (“The PA Superior Court’s decision in contrary to clearly established federal law

established by the U.S. Supreme Court.”). McCoy was decided in 2018. The last state court

decision in Petitioner’s PCRA proceedings was decided on December 6, 2016. Even if the state

court decisions were contrary to McCoy, something Petitioner fails to establish, it would be of no

legal significance because Petitioner must show the state court decisions were contrary United

States Supreme Court precedent extant at the time of the decision was made by the state court.

Cullen v. Pinholster, 563 U.S. 170, 182 (2011) (“State-court decisions are measured against [the

Supreme] Court's precedents as of the time the state court renders its decision.” (internal

quotation marks omitted)); Dorsey v. Wilson, CIV.A. 07-509, 2008 WL 2952892, at *12 (W.D.

Pa. July 30, 2008) (“The standards of review under AEDPA essentially require a habeas

Petitioner to show that the state courts' adjudication of his federal claims constituted a decision

that was contrary to or an unreasonable application of United States Supreme Court precedent

extant at the time of those state court decisions.”) (emphasis added); White v. Mooney, CV 13 -

1475, 2016 WL 128219, at *6 (W.D. Pa. Jan. 12, 2016) (“Additionally, in the second sense of

‘contrary to’ found in 28 U.S.C. § 2254(d)(1), i.e., the state court reached a different result from

that of the Federal Supreme Court on a set of materially indistinguishable facts, Petitioner has

not pointed to any Federal Supreme Court decision, in existence at the time the state court

rendered it's decision in this case, that has a set of facts that are materially indistinguishable from

Petitioner's case where the outcome was different from the outcome reached by the Superior

Court in this case.”) (emphasis added). And this is so, even if, as Petitioner asserts that McCoy

is somehow retroactive. ECF No. 22 at 25.

       This is just one example of such inattention to detail, which is replete throughout the




                                                       2
Objections and which renders the Objections singularly unpersuasive.

       In addition, the Objections repeatedly interpret the state court record in a light most

favorable to Petitioner, quite contrary to the standard applicable in federal habeas proceedings.

See, e.g., ECF No. 22 at 2 – 10 (arguing that the record establishes that Petitioner did not

knowingly waive the right to take the stand, in contrast to the state trial court implicitly finding

Petitioner did knowingly waive the right, see id. at 6, quoting trial transcript where the judge

states: “I accept your waiver then.”). Jackson v. Virginia, 443 U.S. 307, 326 (1979) (“a federal

habeas corpus court faced with a record of historical facts that supports conflicting inferences

must presume—even if it does not affirmatively appear in the record—that the trier of fact

resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”);

Farnsworth v. Edwards, 947 F.2d 948 (Table), 1991 WL 218007, at *2 (7th Cir. 1991) (“This

court must review a habeas corpus petition by construing the evidence in the light most favorable

to the government.”); U.S. ex rel. Adonai-Adoni v. Barone, CIV.A. 06-CV-5235, 2007 WL

1468811, at *2 (E.D. Pa. May 14, 2007) (“Considering that the petitioner has been convicted of a

crime, the trial court's findings of fact are presumptively correct, and the factual situation

involved in any habeas corpus proceeding must be viewed in the light most favorable to the

prosecution.” (citing Riley v. Taylor, 277 F.3d 261 (3rd Cir. 2001)). See also ECF No. 22 at 11

(Petitioner objects to the Report’s observation that the proper legal analysis of Petitioner’s not

testifying at his trial must begin with the fact that he knowingly waived the right to testify, and

Petitioner then asserts that “Petitioner objects to this statement [by the Report that Petitioner

knowingly waived his right to testify] as a conclusion that is not supported by the facts in the

record.” Petitioner baldly asserts this notwithstanding the trial court’s clear acceptance of




                                                      3
Petitioner’s waiver of his right to testify and in the face of the AEDPA presumption of

correctness).

        The Objections repeatedly reverse the burden as well. See e.g., ECF No. 22 at 15 (“The

MJRR states that the Superior Court ‘implicitly rejected Petitioner’s version of the events as

incredible’ but there is nothing in the record from which the MJRR can draw an inference that

the Superior Court considered all the facts – the old and the new…”); id. at 16 (“There is no

indication that the Superior Court gave any consideration to the record.…”) See, e.g., Turner v.

Coleman, CV 13-1787, 2016 WL 3999837, at *7 (W.D. Pa. July 26, 2016) (“ To the extent that

Petitioner contends merely because the trial court’s opinion does not mention Petitioner’s mental

retardation and, therefore, the opinion is silent with respect to a consideration of ‘Turner’s

characteristics,’ it necessarily follows that the trial court, in fact, failed to consider Turner’s

characteristics, the argument is a losing argument for Petitioner. This is because, as recently

explained: a silent record supports a state court conviction in federal habeas proceedings….”);

Dennerlein v. Garman, CV 16-780, 2019 WL 2135623, at *15 (W.D. Pa. May 16, 2019)

(“Furthermore, we will not assume that the PCRA trial court, having heard all of the evidence,

concerning Petitioner’s prior access to the bank accounts, ignored such evidence, even if the

PCRA trial court did not explicitly refer to all such evidence in its opinion.”), certificate of

appealability denied sub nom. Dennerlein v. Superintendent Rockview SCI, 19-2241, 2019 WL

6465061 (3d Cir. Nov. 27, 2019).

        The foregoing is sufficient to demonstrate the nature of the 25-page Objections which

need not be further belabored.




                                                        4
       Accordingly, IT IS HEREBY ORDERED this 6th day of March 2020, after de novo

review of the record and the Report and Recommendation, the Objections are overruled, the

Petition for Writ of Habeas Corpus is DENIED. A certificate of appealability is likewise

DENIED. The Report is adopted as the opinion of the Court.



                                    SO ORDERED, this 6th day of March, 2020.

                                    s/ Arthur J. Schwab
                                    United States District Judge


cc:    The Honorable Maureen P. Kelly
       United States Magistrate Judge

       All counsel of record via CM-ECF




                                                  5
